DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 25, 27-29, 35, 37-39 and 43 are pending and under examination.


Objections to Specification maintained 
The objections to the specification are maintained. There appears to be a sequence in Example 46 that is not accompanied by a SEQ ID NO.


35 USC § 112 1st  paragraph rejections withdrawn 
The rejections of claims 25, 27-29, 35, 37-39 and 43 for failing to comply with the enablement requirement are withdrawn in view of Applicant’s arguments.
 

35 USC § 103(a) rejections maintained
The rejections of claims 25, 27-29, 35 and 37-39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al (WO 2010/016806, published 11 February 2010, IDS) in view of Fritsch et al (US 2011/0229524, published 22 September 2011, filed 18 March 2011) are maintained.
Zeng teaches that VHZ is associated with stomach (gastric) cancer (page 14 lines 4-28; page 82 lines 13-20, Examples 22-23). Zeng discloses that VHZ peptides may be immunogenic (page 18, lines 29-30). Zeng disclose that the term compound includes proteins and antibodies (page 83, lines 5-9). Zeng discloses that stomach cancer may be treated using anti-VHZ polypeptides or antibodies (page 47, lines 6-7; page 47 line 24 to page 48 line 28; page 118, line 28 to page 119, line 16; page 119, lines 3-6). Zeng discloses that antibodies were generated against the VHZ peptide RRLRPGSIETYEQEK (page 97, lines 1-3; page 105, line 1 to page 106, line17; page 116, line 26 to page 117, line 8). Furthermore, Fritsch disclose the benefits of 
Zeng does not specifically disclose administering a VHZ peptide to a patient with cancer.
Fritsche discloses the administration of immunotherapeutic peptides to treat gastric cancer (paragraphs 28-30, 36, 90-95). Fritsche further disclose that the peptide may be modified (paragraph 65). Fritsche disclose that the peptides may be administered with an adjuvant (paragraphs 56, 204-209). Fritsche also disclose monitoring the patient (paragraph 228).
One of ordinary skill in the art would have been motivated to apply Fritsche’s method for treating gastric cancer comprising administering a peptide vaccine with Zheng’s method for treating gastric cancer comprising administering anti-VHZ antibodies because both Fritsche and Zeng teach treating gastric cancer patients with immunotherapy. Furthermore, Zeng discloses that ZHZ peptides were immunogenic indicating that ZHZ peptides could be used in a peptide vaccine to treat cancer patients.  It would have been prima facie obvious to combine Zeng’s method for treating gastric cancer comprising administering anti-VHZ antibodies with Fritsche’s method for treating gastric cancer comprising administering a peptide vaccine to have a method for the treatment or prevention of gastric cancer, the method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide.

Applicant argues that Zeng does not teach or disclose administration of the VHZ
polypeptide let alone stimulation of production of the patient's own antibodies from B cells, wherein such antibodies are useful in inhibiting tumor growth and metastasis. Applicant argues that the Office Action relies on Fritsche to teach administration of the VHZ polypeptide. Applicant argues that Fritsche does not disclose administering a fragment of any polypeptide to stimulate the production of the patients own anti-cancer antibodies useful for the treatment of cancer. Applicant argues that Fritsche focuses on T cell responses induced by peptides, specifically induction of "T-cells cross-reacting 
Applicant also argues that Zeng teaches dogma challenging work. Applicant argues that at the time of filing administering a VHZ polypeptide to a human would have been considered unlikely to result in an immune response. An intracellular protein would likely be recognized as "self" and tolerated. Applicant argues that contrary to peptides already identified in an HLA complex as in Fritsche, one of skill would consider it
highly unlikely that an intracellular "self' antigen would stimulate an immune response let alone the production of antibodies; Parijs and Abbas describe mechanisms of self-tolerance in immune cells. Applicant further argues that one of skill in the art at the time of filing of the present application would recognize the long-held dogma that antibodies cannot reach intracellular targets. Applicant states that Muller emphasizes this understanding in the art: "Antibodies have been used therapeutically for extracellular pathogens and for targeting cell-surface antigens. Antibodies normally do not pass easily through intact cellular or subcellular membranes in living cells." Applicant argues that there is nothing in Zeng to suggest that an individual would produce adequate anti-VHZ antibodies in response to administration of the peptide, let alone that these antibodies would have therapeutic effect, resulting in the treatment of that individual's cancer. 
In addition, Applicant argues that Fritsche fails to provide the teachings that Zeng lacks as Fritsche is entirely silent about the generation of antibodies in a patient, let alone the challenge of using antibody-based approaches to target cancers associated with intracellular oncoproteins, such as VHZ. Applicant argues that in order to make the combination of Zeng, with Fritsche suggested by the Office Action one of skill in the art would have to ignore the understanding of intracellular oncoproteins not being accessible to antibodies. Applicant argues that one of skill lacks the motivation to make the combination suggested by the Office Action. Applicant argues that the combination of the cited references provides one of skill with no teaching that administration of an intracellular polypeptide, e.g., VHZ, would generate antibodies let alone be effective in the treatment of cancer. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Zeng discloses that stomach cancer may be treated using anti-VHZ polypeptides or antibodies (page 47, lines 6-7; page 47 line 24 to page 48 line 28; page 118, line 28 to page 119, line 16; page 119, lines 3-6). Fritsche discloses the administration of immunotherapeutic peptides to treat gastric cancer (paragraphs 28-30, 36, 90-95). Fritsche disclose that the peptides may be administered with an adjuvant (paragraphs 56, 204-209). Fritsche disclose intracellular proteins that generated immune responses (Table 8).
Prior art is presumed to be operable/enabling MPEP 2121.  The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  Furthermore, MPEP 2121, part III states
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant is reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Given Zeng disclosure that stomach cancer may be treated using anti-VHZ antibodies and Fritsche disclosure that the administration of immunotherapeutic peptides to treat gastric cancer which would induce antibodies to the peptides, it would have been obvious to treat gastric cancer by administering VHZ peptides to generate antibodies to VHZ.
In response to Applicant’s argument that one of skill would consider it highly unlikely that an intracellular "self' antigen would stimulate an immune response let alone the production of antibodies, this is why an adjuvant is used when trying to induce an immune response to any antigen. Adjuvants are used to induce immune responses to both self-antigens as well as to foreign antigens. It is noted that the Specification discloses that Freund’s adjuvant was used to generate an immune response to VHZ (page 12, 4th paragraph). 
In response to Applicant’s argument that there is nothing in Zeng to suggest that an individual would produce adequate anti-VHZ antibodies in response to administration of the peptide, Fritsche disclose that the administration of peptides, including intracellular peptides would induce antibodies. Applicant has not sufficiently demonstrated why one of skill in the art would not have believed that based on Zheng and Fritsche antibodies to VHZ could be generated by administering the VHZ peptide in conjunction with an adjuvant. Applicant have not produced any objective evidence indicating that an intracellular self-peptide in conjunction with an adjuvant could not induce an immune response and that antibodies to intracellular proteins could not be used to treat cancer. 
Muller disclose that a new technology platform enhances the delivery of antibodies intracellularly but does not indicate that cancer treatment may not involve antibodies to intracellular proteins. As discussed above, Fritsche disclose that peptides, including peptides from intracellular proteins, could induce antibodies and disclose that these peptides may be used to treat cancer. Applicant has not provided any evidence that indicates that antibodies to intracellular proteins would not be capable of treating cancer.




The rejections of claims 25, 27-29, 35, 37-39 and 43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al (WO 2010/016806, published 11 February 2010, IDS, cited previously) in view of Fritsch et al (US 2011/0229524, published 22 September 2011, filed 18 March 2011, cited previously) in further view of Lothe et al (US2014/0031257, published 30 January 2014, effective filing date 10 March 2011) are maintained.
Neither Zeng nor Fritsch disclose by assessing the prevalence of the cancer in family members.
	Lothe disclose that individuals at a particular risk of developing gastrointestinal
cancer are those whose family medical history indicates above average incidence of gastrointestinal cancer among family members (paragraph 41). 
	One of ordinary skill in the art would have been motivated to apply Lothe’s method for assessing the prevalence of gastric cancer in family members to Zeng and Fritsch’s method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide because Zeng, Fritsch and Lothe teach measuring tumor markers from patients with gastric cancer and treating the patients with immunotherapy. It would have been prima facie obvious to combine Zeng and Fritsch’s method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide with Lothe’s method for assessing the prevalence of gastric cancer in family members to have a method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide wherein the patient is identified as being likely to suffer from gastric cancer by assessing the prevalence of the cancer in family members.

Applicant argues that the deficiencies of Zeng and Fistche have been described above. Applicant argues that Lothe, like Zeng and Fritsche fails to teach or suggest administering polypeptide fragments of an intracellular protein to generate antibody production in a patient.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 

Summary
Claims 25, 27-29, 35, 37-39 and 43 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642